Citation Nr: 1517185	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure and pneumonia.

4.  Entitlement to service connection for a leg length disability, to include as secondary to a back disability and/or left hip disability.

5.  Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to July 1945, and from March 1946 to September 1947.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In March 2014, the Veteran and witnesses testified before the Decision Review Officer (DRO) in Roanoke, Virginia.  A transcript of that hearing is of record.

In January 2015, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1995 decision, the Board dismissed the Veteran's claim of entitlement to service connection for a back disability because it was not well grounded.

2.  Evidence received since the 1995 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  

3.  In an October 1995 decision, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for a hip disability.

4.  Evidence received since the 1995 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a hip disability.  

5.  In an October 1995 decision, the Board denied the Veteran's claim of entitlement to service connection for a pulmonary disability.

6.  Evidence received since the 1995 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a pulmonary disability.

7.  The most probative evidence of record is against a finding that the Veteran has a leg length discrepancy causally related to, or aggravated by, active service. 

8.  There is no probative and competent credible evidence of record which reflects that the Veteran has hepatitis causally related to, or aggravated by service.

CONCLUSIONS OF LAW

1.  Evidence received since the October 1995 Board decision that dismissed the Veteran's claim for service connection for a back disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2014).

2.  Evidence received since the October 1995 Board decision that denied the Veteran's claim for service connection for a hip disability, which was the last final decision with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.1100 .

3.  Evidence received since the October 1995 Board decision that denied the Veteran's claim for service connection for a pulmonary disability, which was the last final decision with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.1100.

4.  The criteria for service connection for a leg length discrepancy have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2014). 

5.  The criteria for service connection for hepatitis B have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in March 2009.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The claims file includes information that numerous records are unavailable.  The Veteran had two periods of service, the first with the Army and the second with the Navy.  A December 2008 memorandum reflects a formal finding on the unavailability of the Veteran's STRs.  An April 2009 response to a request for records reflects that the Veteran's record is fire related and that there are no STRs or SGOs (Surgeon General Office records).  September 1994 National Archives correspondence reflects that deck logs, for the Veteran's ship in service, from July 1946 to 1950 are not available.

An October 2008 response from the Social Security Administration (SSA) NRC (National Records Center) reflects that the Veteran's SSA records had been destroyed. 

The Veteran has stated that numerous doctors are deceased or have destroyed their records. (See transcripts of Veteran's testimony, May 1992 correspondence, and September 1994 correspondence.)  In addition, correspondence from Buchanan General Hospital has stated that all records were destroyed in an April 1977 flood. 

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii). Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A VA examination was provided with regard to the claim for entitlement to service connection for a leg length discrepancy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a review of the claims file, an interview with the Veteran, and an examination of the Veteran.  It considers all of the pertinent evidence of record, and provides an adequate rationale, based on diagnostic test results, for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

With regard to hepatitis, the Board finds that a VA examination is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present case, there is no competent credible evidence that the Veteran was exposed to hepatitis B in service, or that he had symptoms of such in service.  Thus, a VA examination or opinion is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

New and Material Evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he has a back disability, hip disability, and leg length disability which stem from an incident in service when he fell while onboard a ship and injured his head, back, and left hip, which caused a leg length discrepancy of 1 cm.  Specifically, he contends that he was helping saw off a life raft to let it fall into the sea, when something caused him to fall approximately six to 15 feet onto a steel deck.  He contends that he was carried to sick bay for a night, was not provided treatment due to a lack of a doctor and equipment, and was on light duty for a month due to the incident.  He further contends that he was later on the island of Attu, where he saw an Army doctor who gave him stiches for his head, penicillin shots, and some pills.  

Initially, the Board notes that it has considered whether new and material evidence is not needed to reopen the previously denied claims under 38 C.F.R. § 3.156(c) due to the association of STRs with the claims file after the final denial.  The Board finds that 38 C.F.R. § 3.56(c) is not applicable because the newly added records are not relevant.  The claims file reflects that after the 1995 Board decision, the following records were added to the claims file: an STR dated in May 1946 reflects that the Veteran had acute tonsillitis.  An undated STR which indicates that the Veteran was "accepted" into service reflects that his respiratory system was normal.  A copy of a chest x-ray from March 27, 1946, the date of his entrance into second period of service.  The records do not reflect incurrence of, treatment for, or symptoms of, a pulmonary disorder, to include due to asbestos or pneumonia, a hip disability, or a back disability.  To determine whether the STRs are relevant and/or material, it must be reviewed with consideration of the Veteran's contentions.  In the present case, no allegation has been made that the Veteran did not have a normal respiratory/pulmonary system on entrance, or that his acute tonsillitis was related to his back, hip, leg length, or current respiratory/pulmonary disability.

NME - Back disability

Historically in a 1992 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  In a 1995 decision, the Board found that the Veteran did not have a current back disability, and dismissed the Veteran's claim because it was not well grounded.  

Additional evidence received since the Board's final denial includes medical records which reflect that the Veteran has osteoarthritis of the back (See records received in August 2008.)  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed.  As the claims file now includes evidence that relates to an unestablished fact, i.e., a current disability, the Board finds that new and material evidence has been received.    

NME - Left hip disability

Historically, the Veteran's claim for service connection for a left hip disability was administratively denied by the RO in a final June 1975 rating decision.  In a 1992 decision, the RO denied the clam because the evidence did not refect that the Veteran's left hip was injured in service.  In a 1995 decision, the Board acknowledged that the Veteran had a current left hip disability, but denied the Veteran's claim for service connection for a left hip disability because the evidence did not indicate that the Veteran's left hip disability was related to service; thus, new and material evidence had not been received.  

Evidence of record at time of last final denial in 1995

At the time of the last final denial in 1995, the evidence included medical records and lay statements, and the Veteran's contentions as to how he injured his hip, as noted above.  

A November 1959 VA examination report reflected that the Veteran's musculoskeletal system was normal. A September 1983 VA examination report reflects that the Veteran's extremities were within normal limits.  December 1983 private records reflect several disabilities, but are negative for a hip disability.  Private medical record dated in April 1992 reflects that radiologic study revealed left hip osteoarthritis and spurring of the socket.  

September 1993 correspondence from Sutherland Clinic, Inc. reflects that the Veteran had been under medical treatment from September 1947 to July 1955 for "injuries he had received while serving in the US Navy.  His complaints were hip, back and ear problems that were a result of injuries he sustained while in service."

Written lay statements dated in 1993 reflect that the individuals knew the Veteran as co-workers or family members and note that the Veteran had a limp, had hip problems, and that he received his injuries in service. (See statements by V.L., L.L., M.R., W.Y., M.W., ?.P., L.L., A.C., R.B.)  M.R. stated that the Veteran, her brother, had a severe limp at times between 1947 and 1948.  W.Y. stated that he worked with the Veteran from 1948 - 1949 and he had  severe limp.  M.W. stated that he was the Veteran's supervision from October 1947 to July 1948 and that the Veteran had severe limping.  Other buddy statements also reflect that the Veteran reported injuries related to service.  (the Veteran separated from service in March 1946).  

The Veteran testified at a September 1993 Board hearing that he injured his hip in service when he fell while attending to equipment, as noted above.  

The claims file included some personnel records and a "Full Department Repair List" which reflects that life rafts were damaged and some items had broken free and needed repair.  The list is from January through June 1946.

Evidence since the last final denial

Evidence includes additional service personnel records which reflect the reason for the Veteran's discharge in 1947, which was not for medical reasons.  Additional STRs which do not note a hip injury are also associated with the claims file, as noted above. 

Written lay statements from M.A., A.C., and J.T. received in 2008 reflect their statements that the Veteran "has told me in the past years about his illness and injuries, including the large visible scare [sic]  on his right forehead, while serving in the U.S. Navy."  The statements do not refer to the Veteran's hip.  

April 2009 correspondence from Dr. B. H. reflects that the Veteran has been a patient at his office since 1998.  Dr. B. H. stated as follows:

During that time he has been treated for a variety of aliments [sic], including back, leg, and hip pain which [the Veteran] attributes to a leg length discrepancy.  [The Veteran] further attributes this to an accident he claims happened during his period of military service in 1946.  While I have treated him for these symptoms and can verify the leg length discrepancy, I have no way of verifying any information regarding his military record."

The Veteran testified at the March 2014 RO hearing that he had a bad fall at sea while working on life boats and rafts after a storm.  He reported that he injured his hip at that time, and that doctors say that his leg length discrepancy is causing trouble.  

A witness, O.L., the Veteran's nephew, testified at the DRO hearing that he stayed with the Veteran off and on for approximately a year in 1995, and that the Veteran had hip problems at that time.  A witness, V.S., testified at the DRO hearing that the Veteran is an honest man. (It appears from a reading of the transcript that the witnesses are misidentified on the coversheet and that O.L. is witness#1, and V.S. is witness #2.)

The Veteran testified at the 2015 Board hearing that while on ship, he was sawing a life raft to let it fall into the sea, when he fell several feet (six to 15 feet).  He contends that the fall injured his left hip, back, and head.  He reported that he may almost lost consciousness, was carried to the sick bay, was not treated due to a lack of a doctor and/or equipment, and was returned to his quarters.  He reported that he was on light duty for a month.

A May 2014 radiology record reflects that views of the pelvis and hips reveal "normal mineralization and alignment. Joint spaces maintained. SI joints are intact. No significant hypertrophic or erosive changes.  Impression: normal hips."  The examiner noted that the Veteran had a decreased range of motion in the left hip which is "presumed to be secondary to decreased flexibility associated with age and possibly due to other factors to include the leg length  discrepancy."  The examiner opined that a left hip disability was less likely as not due to service.  The examiner also opined as follows: 

The veteran has remarkably normal xrays of both hips, especially given his age of 85 years old. There is no evidence of post-traumatic arthritis or other abnormalities which would indicate that his left hip condition is due to a prior traumatic event 

Old and new evidence of record considered as a whole

The Board finds that clinical records and lay statements dated after October 1995 are new.  However, they are not material.  At the time of the October 1995 Board denial, the evidence included the Veteran's statements as to a hip injury in service, lay statements that the Veteran had a limp and complaints of the hip shortly after separation from service, and a diagnosis of a hip disability.  The Board has considered the low threshold for reopening a claim under Shade v. Shinseki, 24 Vet.App. 110 (2010); however, the newly received evidence does not relate to an unestablished fact.  It does not relate to the required element which is necessary for service connection (i.e. a positive nexus opinion).  The only new clinical opinion does not indicate that the Veteran's disability may be related to service.  Thus, the evidence does not raise a reasonable possibility of substantiating the claim when considered with the old evidence.  Therefore, the claim is not reopened.  

NME - Lung Disability

Historically in a 1995 decision, the Board denied the Veteran's claim for service connection for a pulmonary disability.

Evidence of record at time of last final denial in 1995

At the time of the last final denial, the evidence included a November 1959 VA examination report which reflected that the Veteran's lung sounds were clear, no rales were present, and palpation and percussion were normal.  A chest x-ray was also normal.  A November 1973 The Mountain Side Hospital report reflected a diagnosis of chronic asthmatic bronchitis.  An August 1975 Newark Beth Israel Medical Center report reflected that a chest x-ray was reported as normal.  Lungs showed normal breath sounds, with no rales audible.  

A September 1983 VA examination report reflected that the Veteran has a "history of having been exposed to asbestos and has worked in coal mines."  The Veteran's lungs were clear to auscultation and percussion.  

An October 1983 VA examination report reflected "COPD. No.  No significant incapacitation from [questionable]".  A pulmonary function report is of record. 

A December 1983 Bristol Memorial Hospital report reflected that the Veteran has a seven year history of asbestos exposure working with heavy machinery in New Jersey.  It was also noted that his "FEV-1 in June of 1982 was 3.2 , which is 95 percent of predicted.  Chest x-ray was read as prominent B markings at that time"  

An April 1992 Sutherland Clinic, Inc. x-ray report reflected that the Veteran had a chest x-ray that day which revealed pulmonary fibrosis, emphysema, and scarring in each hilus.  

The Veteran stated that while in service, he was sprayed with water from a hose during training and was hospitalized for pneumonia, ear infections, and smoke inhalation.  He reported experiencing shortness of breath which he has to this day.  He testified that a few days after he got out of service, he was hospitalized for breathing problems, spitting up, and pain in his left hip.  He testified that he was exposed to paint fumes while having to paint in service. (See 1993 Board hearing transcript.)  He also stated that he had severe breathing difficulties due to getting wet and inhaling fumes in a fire fighting school.  (See October 1991 VA Form 21-4138.) 

Evidence since the last final denial

An STR dated in May 1946 reflects that the Veteran had acute tonsillitis.  A copy of a chest x-ray from March 27, 1946, the date of his entrance into second period of service is now of record.  An undated STR indicates that the Veteran's respiratory system was normal and he was "accepted" into service.  

A July 2004 VA clinical record reflects that an x-ray revealed bilateral lower lobe patchy densities.  

Typed correspondence from T.W., dated in May 2008, reflects that he worked at Bethlehem Steel in Maryland from 1953 until 1984 and asbestos was widely used there.  The correspondence includes a handwritten note from the Veteran which states, "This was the ship I was stationed on [,] the U.S.S. Tolovana A0-64.  The ship was completed in 1943."

A May 2014 VA radiology report reflects that the Veteran has an impression of early interstitial lung disease at the lung bases and basilar bronchiectasis.  It was negative for asbestosis, negative for acute cardiopulmonary process, and negative for calcified pleural plaque.  The VA records also reflect "interstitial lung disease, not related to asbestos."

The Veteran has stated that while in service, he was working with a welder for approximately six weeks around asbestos while the ship was at Long Beach, California.  He contends that he removed and re-installed asbestos material to remove the old weapons and install more modern guns, and slept close to asbestos covered pipes.  He contends that he has been diagnosed with asbestosis, or "something like that."  (See October 2009 correspondence, March 2014 DRO hearing transcript, and 2015 Board hearing transcript.)

Old and new evidence of record considered as a whole

The Board finds that clinical records and lay statements dated after October 1995 are new.  However, they are not material.  At the time of the October 1995 Board denial, the evidence included the Veteran's statements as to a pulmonary disability, to include exposure to fumes, smoke, having been sprayed with a hose, and having been hospitalized for pneumonia, and clinical evidence of a disability.  The Board has considered the low threshold for reopening a claim under Shade, 24 Vet. App. at 110; however, the newly received evidence still does not relate to an unestablished fact.  That is, it does not include evidence of the required element which is necessary for service connection (i.e. a positive nexus opinion).  The only new clinical opinion does not indicate that the Veteran's disability may be related to service.  Thus, the evidence does not raise a reasonable possibility of substantiating the claim when considered with the old evidence.  Therefore, the claim is not reopened.  

Leg length disability

As noted above, the Veteran contends that while in service, he fell more than six feet while onboard a ship and injured his head, back, and left hip which caused a leg length discrepancy.  (See above and October 1991 VA Form 21-4138.)

A November 1959 VA examination report reflects that the Veteran's musculoskeletal system was normal. A September 1983 VA examination report reflects that the Veteran's extremities were within normal limits.  December 1983 private records reflect several disabilities, but are negative for a leg length discrepancy or limp disability.  

A private medical record dated in April 1992 reflects that radiologic study revealed left hip osteoarthritis and spurring of the  socket.  An April 1992 prescription pad note from Dr. P. Morrison reflects the following: [the Veteran] has asked me to report on the length of his legs.  The LEFT leg is 1 cm shorter."

September 1993 correspondence from Sutherland Clinic, Inc. reflects that the Veteran had been under medical treatment from September 1947 to July 1955 for "injuries he had received while serving in the US Navy.  His complaints were hip, back and ear problems that were a result of injuries he sustained while in service."

Written lay statements dated in 1993 reflect that the individuals knew the Veteran as co-workers or family members and note that the Veteran had a limp, had hip problems, and that he received his injuries in service. (See statements by V.L., L.L., M.R., W.Y., M.W., ?.P., L.L., A.C., R.B.)  M.R. stated that the Veteran, her brother, had a severe limp at times between 1947 and 1948.  W.Y. stated that he worked with the Veteran from 1948 - 1949 and he had  severe limp.  M.W. stated that he was the Veteran's supervision from October 1947 to July 1948 and that the Veteran had severe limping.  Other buddy statements also reflect that the Veteran reported injuries related to service.  (The Veteran separated from service in March 1946).  

April 2009 correspondence from Dr. B. H. reflects that the Veteran has been a patient at his office since 1998.  Dr. B. H. stated as follows:

During that time he has been treated for a variety of aliments [sic], including back, leg, and hip pain which [the Veteran] attributes to a leg length discrepancy.  [The Veteran] further attributes this to an accident he claims happened during his period of military service in 1946.  While I have treated him for these symptoms and can verify the leg length discrepancy, I have no way of verifying any information regarding his military record."

As noted above, the Veteran is not service-connected for a hip disability; thus, any disability causally related to, or aggravated by, a hip disability does not warrant service connection on a secondary basis.  

The Veteran underwent a VA examination in May 2014.  The examiner noted, in pertinent part, that the Veteran "has remarkably normal xrays of both hips, especially given his age of 85 years old.  There is no evidence of post-traumatic arthritis or other abnormalities which would indicate that his left hip condition is due to a prior traumatic event.  His leg length discrepancy is most likely congenital and not due to a hip condition due to the fall."  The examiner also stated that "the xrays of the hips do not reveal evidence of post-traumatic arthritis and there is no evidence to suggest that the leg length discrepancy is due to trauma to the hip. Most likely the leg length discrepancy is congenital."

The Board notes that in 1958, more than a decade after separation from service, the Veteran filed a claim for service connection for an ulcerated stomach.  A VA examination report from December 1959 discusses the Veteran's stomach complaints, and also notes that there were no musculoskeletal system problems.  Notably, the Veteran had not filed a claim for leg length discrepancy, leg, or hip disabilities, at that time.  The Board finds that if the Veteran had a leg length discrepancy which he felt was due to service, it would have been reasonable for him to have filed a claim at that time.

In 1971, more than twenty years after separation from service, the Veteran filed a claim for service connection for an injury to the left hips, left leg, and left knee due to fall in 1946.  He did not note a leg length discrepancy due to service at that time.  

At the September 1993 Board hearing, the Veteran testified that when he filed a claim for benefits in 1959, he did not file a claim for his other disabilities because he had two stomach operations and was trying to establish nonservice-connected disability.  Nevertheless, the fact that the Veteran did not file a claim for a leg length discrepancy for several decades after separation is a factor in determining whether the length discrepancy occurred in service. 

The earliest indication of a leg length discrepancy is in October 1991, when the Veteran reported that a fall in service had caused his left leg to be shorter.  As noted above, an April 1992 prescription pad note from Dr. P. Morrison reflects that the Veteran's left leg is 1 cm shorter than the right leg.  Dr. Morrison did not provide any opinion as to reason for the leg length discrepancy.  

The Board also acknowledges the written lay statements that the Veteran had a noticeable and severe limp within a year after service.  However, the Board also notes that none of the clinical records in the decades after service note any such limp.  Moreover, the lay statements do not discuss a leg length discrepancy, and the individuals have not been shown to be competent to provide an etiology as to such.   

There is no competent clinical opinion which reflects that the Veteran has a leg length discrepancy due to service.  The clinical opinion is against such a finding.  The Veteran is competent to relate a symptom such as a limp.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation of a leg length discrepancy.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In addition, the Board finds that, in general, a clinical opinion is more probative than a lay opinion. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Hepatitis B

The Veteran contends that he was diagnosed with hepatitis B in service.  The Veteran testified at the March 2014 DRO hearing that he could have been exposed to hepatitis B in service through body fluids.  The Veteran has had numerous medical examinations/treatments in the five decades after separation from service and they are negative for a finding of hepatitis B.  The earliest evidence of hepatitis B is a VA January 2004 record which reflects a "history of elevated liver enzymes - hepatitis B."  A record of Dr. Higinbothom received by VA in August 2008 and made sometime after 1997 reflects a history of hepatitis B.  (Dr. Higinbothom did not treat the Veteran for any illness until 1998).  

In a brief dated in October 2014, the Veteran's accredited representative stated that various methods of contraction of hepatitis include tainted inoculations of Measles and Yellow Fever.  The report cited by the accredited representative states that during the first half of the twentieth century "epidemics of jaundice were occurring in patients attending venereal disease clinics, diabetic clinics, and tuberculosis clinics, and in children who received inoculations of measles and mumps human convalesce serum, in patients who received blood transfusions, and in military personnel who received yellow fever vaccine.  Epidemiological investigations incriminated contaminated needles and syringes, contaminated blood and blood products, and the infectious human serum component of the vaccine as the source of hepatitis virus."

The evidence does not reflect that the Veteran was inoculated with measles or yellow fever in service.  His DD 214 reflects that the Veteran was inoculated with smallpox and typhoid in April 1945 and tetanus in May 1945.  It notes that there were no other immunizations.  

Assuming, arguendo, that the information submitted by the Veteran rises to the level of a medical article or medical treatise, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999). In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the information submitted by the Veteran falls into this general category.  It does not discuss the Veteran's specific inoculations in service, and is not probative with regard to the issue here on appeal.

With respect to possible in-service incurrence, the Veteran's STRs are negative for complaints of, or treatment for hepatitis, or for any blood transfusion.  

As noted above, the record reflects that the Veteran was first diagnosed with hepatitis in approximately 2004, or more than five decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board acknowledges that symptoms of hepatitis may not manifest for many years after contraction of the virus.  Nonetheless, the Veteran has not provided evidence that, while in service, he exchanged bodily fluids with someone who had hepatitis.  The evidence does not reflect that, while in service, he had sexual relations with a hepatitis B carrier, that he used illegal drugs and shared a needle with a hepatitis B carrier, that he obtained a tattoo with a needle contaminated with hepatitis B, or that he had a transfusion of blood tainted with hepatitis B.

As noted above, the Veteran's service records do reflect that he had inoculations in service.  Hepatitis B is generally a blood borne disease.  The evidence does not reflect that any service members inoculated prior to the Veteran with the same instrument as the Veteran had hepatitis, or that alcohol to decontaminate between injections was not used, or that infected blood was transferred.  There has been no showing by competent credible evidence that the Veteran was infected with blood from an inoculation.  In addition, the Board finds that any statement by the Veteran that he was diagnosed with hepatitis in 1946 is less than credible given the lack of treatment in the decades after service, the lack of notation in clinical records, and the fact that the Veteran did not file a claim for such until several decades after separation from service.  As an aside, the Board also notes that the record does not reflect that a blood test to detect the hepatitis B virus was in existence in the 1940s. 

The Veteran's mere allegations of transmission somehow in service are too speculative to form a basis for service-connection.  The Veteran is competent to relate possible symptoms such as abdominal pain, fever, nausea and vomiting.  However, he not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of hepatitis.  The Board finds that hepatitis is not the type of disability for which a lay person is competent to diagnosis and provide an etiology.  This is especially true in light of the various possible non-service related risk factors such as tattoos, blood transfusions, and surgeries, and the use of blood testing to diagnosis hepatitis.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana, 24 Vet.App. at 435.  In this regard, the Board also notes that the record reflects that the Veteran had several post service surgeries, to include a surgery for obstruction and recurrence of ulcer (1958 and 1959), herniorrhaphy or gastrectomy (1960), nasal (1972), gastric resection and vagotomy (prior to September 1983), and gall bladder removal (2000).  The record reflects that during the 1959 surgery, the Veteran had extensive bleeding and had to several transfusions.  (See December 1959 VA examination report.)  An undated STR which indicates that the Veteran was "accepted" into service reflects that he had several tattoos.  Thus, the record reflects possible non-service related transmissions of a blood borne disease.  The Veteran has not been shown to have the competency to state which etiology is more likely.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the appeal is allowed to that extent. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left hip disability, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure and pneumonia, is denied.

Entitlement to service connection for a leg length disability, to include as secondary to a back disability and/or left hip disability is denied.

Entitlement to service connection for hepatitis B is denied.


REMAND

Reopened back disability

The Veteran underwent a VA examination in May 2014.  The examination report reflects conflicting statements of the examiner, which may be due to typographical error, as discussed below.  A supplemental opinion which provides a rationale which does not conflict with an etiology finding, and is based on more recent contentions of the Veteran, is necessary to adjudicate the Veteran's claim on a direct incurrence basis.  

The May 2014 examiner opined that the Veteran's back disability was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  However, he then provided a rationale which did not support the finding.  The rationale for the opinion was that there "is no evidence in the C-file or in the veteran's interview which suggests that an injury to the back occurred after a reported fall on the USS Tolovana."  

The May 2014 VA examination report notes that the Veteran specifically stated that his back disability was not due to a fall in service, but was secondary to a hip disability and leg length disability; the Board notes that the Veteran has routinely indicated such (e.g. 1991 statements, and 1993 Board hearing transcript).  

However, the Veteran has also indicated to VA that his back injury may be directly due to the fall in 1946.  In a 2014 DRO hearing, the Veteran stated that with regards to the back, the pain is mostly when the hip hurts.  He also stated that "the back should've also been injured partly . . . you know . . when that fall.  But, the hip was the main thing."  At the Veteran testified at the 2015 Board hearing, that he injured his back when he fell on a steel deck in service.  In addition, a September 1993 statement from Sutherland Clinic also reflects that the Veteran was treated between 1947 and July 1955 for "injuries he had received while serving in the US Navy.  His complaints were hip, back and ear problems that were a result of the injuries he sustained while in service." 

Thus, a supplemental opinion is warranted with consideration of the direct incurrence contention.  In rendering an opinion, the examiner should discuss, if pertinent, the following: a.) Veteran's reported fall in service; b.) the December 1959 VA examination report which is negative for a back disability; c.) the Veteran's post-service employment of working with heavy machinery and in coal mines; d.) the Veteran's statements in 1993 that his hip disability caused pain in his back; e.) the post service evidence of obesity, and f.) the Veteran's leg length discrepancy; and g.) the level of the Veteran's disability as it relates to his age. 

(The 2014 VA examiner also stated that the Veteran's claims that the back disability is secondary to a gait disturbance from his leg length discrepancy.  The examiner opined that the leg length discrepancy is most likely congenital and not due to a hip condition fall an in-service fall, based on radiology results.  Thus, the examiner opined that the back disability is less likely than not due to a service-connected disability.  This portion of the examiner's opinion is adequate.) 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder and copies of all pertinent records to the May 2014 clinician, or an appropriate clinician of relevant expertise, to provide a supplemental medical opinion in this case.  

The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current back disability is causally related to active service.  (The May 2014 examiner provided a rationale which conflicted with the finding which he checked.) 

The clinician should consider the entire claims file to include a.) Veteran's reported fall in service; b.) the December 1959 VA examination report which is negative for a back disability; c.) the Veteran's post-service employment of working with heavy machinery and in coal mines; d.) the Veteran's statements in 1993 that his hip disability caused pain in his back; e.) the post service evidence of obesity; f.) the Veteran's leg length discrepancy; and g.) the level of the Veteran's disability as it relates to his age. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a back disability, with consideration of all additional evidence received since the most recent issuance of a Statement of the Case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


